



Exhibit 10.2




THIS WARRANT AND THE SHARES OF COMMON STOCK OF CATALYST INTERNATIONAL, INC.
PURCHASABLE UPON EXERCISE HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 AS AMENDED (THE “SECURITIES ACT”) OR THE SECURITIES LAWS OF ANY
STATE.  THE HOLDER HEREOF, BY ACCEPTING THESE SECURITIES, AGREES FOR THE BENEFIT
OF CATALYST INTERNATIONAL, INC. THAT THESE SECURITIES MAY BE RESOLD, PLEDGED, OR
OTHERWISE TRANSFERRED ONLY (I) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OR (II) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE SECURITIES ACT, AND IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OF AMERICA.  CATALYST
INTERNATIONAL, INC. MAY REQUIRE AN OPINION OF COUNSEL SATISFACTORY TO IT THAT
ANY TRANSFER IS IN COMPLIANCE WITH FEDERAL AND STATE SECURITIES LAWS AS A
CONDITION TO ANY TRANSFER OF THESE SECURITIES.  

CATALYST INTERNATIONAL, INC.

WARRANT TO PURCHASE

COMMON STOCK




Date of Issuance:

, 2003

Certificate No. W-___

________ Shares




THIS WARRANT certifies that, for value received, ________________ or any valid
assignee of the same (“Holder”) is entitled, subject to the provisions of this
Warrant, to acquire from Catalyst International, Inc., a Delaware corporation
(“Catalyst”), _________ shares of the $0.10 par value Common Stock of Catalyst
(the “Common Stock”) at the exercise price of  $__________ per share subject to
adjustment as provided herein (the “Exercise Price”).  The shares of Common
Stock issued upon the exercise of this Warrant are collectively referred to
hereinafter as the “Warrant Shares.”

SECTION 1.

VESTING OF WARRANT; EXERCISE OF WARRANT

(a)

The Warrant Shares shall vest in accordance with the following schedule;
provided, however, in the event Catalyst prepays in full the principal balance
of and accrued interest under those certain 12% Secured Promissory Notes issued
by Catalyst to Holder and certain other parties, the rights of Holder hereunder
as to Warrant Shares which have not vested in accordance with the following
schedule shall be void and of no further force or effect; provided, further, in
no event shall this Warrant be exercisable as to the Warrant Shares, in whole or
in part, after 11:59 p.m. (Central Time) on __________, 2008 (the “Expiration
Date”), at which time this Warrant and the rights of Holder hereunder shall be
void and of no further force or effect:

Vesting Date

Percentage of Warrant Shares

____, 2004

50%

____, 2004

50%

Notwithstanding the foregoing vesting schedule, this Warrant shall be
exercisable as to the Warrant Shares, in whole or in part, at any time after the
date hereof but prior to the Expiration Date upon a Change in Control.  For
purposes hereof, a “Change in Control” shall mean the occurrence of any one of
the following events:

(i)

the date of the acquisition by an individual, entity or group (each, a
“Person”), within the meaning of Section 13(d)(2) of the Securities Exchange Act
of 1934 as amended (the “Exchange Act”), of beneficial ownership, within the
meaning of Rule 13d-3 promulgated under the Exchange Act, of 50% or more of
either (A) the then outstanding shares of common stock of Catalyst (the
“Outstanding Catalyst Common Stock”) or (B) the combined voting power of the
then outstanding voting securities of Catalyst entitled to vote generally in the
election of directors (the “Outstanding Catalyst Voting Securities”); provided,
however, that for purposes of this subsection (i), the following acquisitions
shall not constitute a Change in Control:  (w) any acquisition directly from
Catalyst, (x) any acquisition by Catalyst, (y) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by Catalyst, or (z) any
acquisition by any corporation pursuant to a transaction which complies with
clauses (A) and (B) of subsection (ii), below; or

(ii)

the date of consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of Catalyst for
which approval of the stockholders of Catalyst is required (each, a “Business
Combination”), in each case, unless, immediately following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Catalyst Common
Stock and Outstanding Catalyst Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination in substantially the same proportions
as their ownership immediately prior to such Business Combination of the
Outstanding Catalyst Common Stock and Outstanding Catalyst Voting Securities, as
the case may be, and (B) at least a majority of the members of the Board of
Directors of the corporation resulting from such Business Combination were
members of the Board of Directors of Catalyst at the time of the execution of
the initial agreement, or of the action of the Board of Directors of Catalyst,
providing for such Business Combination; or

(iii)

the date of approval by the stockholders of Catalyst of a complete liquidation
or dissolution of Catalyst.

(b)

Once vested this Warrant may be exercised, in whole or in part as to such vested
Warrant Shares but not as to a fractional share, at any time or from time to
time on or after such vesting date but before the Expiration Date, by
presen­tation and surrender to Catalyst of the purchase form attached hereto as
Annex-I (the “Purchase Form”) duly executed and accompanied by proper payment
(as described below) in an amount equal to the product of the Exercise Price
times the number of Warrant Shares for which this Warrant is then exercisable
(the “Purchase Price”).  Holder shall be entitled to pay all or a portion of the
Purchase Price in lawful money of the United States of America and/or by
exercising the Conversion Right described in subparagraph (c), below.  If this
Warrant should be exercised in part only, Catalyst shall, upon surrender of this
Warrant for cancellation, execute and deliver a new warrant evidencing the
rights of Holder to purchase the balance of the Warrant Shares purchasable
hereunder.  All Warrant Shares, when issued upon exercise of this Warrant in
accordance with the terms hereof, shall be duly authorized, validly issued and
fully paid and Holder will have full legal and equitable title thereto, free and
clear of all liens, claims, encumbrances and security interests created by or
through Catalyst other than pursuant to applicable federal and state securities
laws.

(c)

Holder shall have the Conversion Right exercisable at any time or from time to
time after this Warrant becomes exercisable and prior to the Expiration Date,
subject to the restrictions set forth in this subparagraph (c).  Upon exercise
of the Conversion Right with respect to the Converted Warrant Shares subject to
such exercise, Catalyst shall deliver to Holder, without payment by Holder of
any Exercise Price or any cash or other consideration, that number of shares of
Common Stock equal to the quotient obtained by dividing the Net Value of the
Converted Warrant Shares by the Fair Market Value per Converted Warrant Share.
 Notwithstanding anything in this subparagraph (c) to the contrary, the
Conversion Right cannot be exercised with respect to a number of Converted
Warrant Shares having a Net Value below $1.00 per Converted Warrant Share.  No
fractional shares shall be issuable upon exercise of the Conversion Right, and
if the number of shares to be issued in accordance with the foregoing formula is
other than a whole number, Catalyst shall, within five (5) business days after
the Conversion Date, deliver to Holder a check payable to Holder in lieu of such
fractional share in an amount equal to the Fair Market Value of such fractional
share.  The Conversion Right may be exercised by Holder by the surrender of this
Warrant at the principal office of Catalyst accompanied with the Purchase Form,
executed by Holder indicating Holder’s intent to exercise the Conversion Right,
and such conversion shall be deemed effective upon such surrender.  Certificates
for shares of Common Stock issuable upon exercise of the Conversion Right,
together with a check in payment of any fractional share and, in the case of a
partial exercise, a new Warrant evidencing the shares remaining subject to this
Warrant, shall be issued as of the Conversion Date and shall be delivered to
Holder within five (5) days following the Conversion Date.  For purposes of this
subparagraph (c), the following terms shall have the meanings set forth below:

(i)

“Aggregate Warrant Purchase Price” shall mean, with respect to Converted Warrant
Shares, the product of the Exercise Price as of the Conversion Date times the
number Converted Warrant Shares.

(ii)

“Conversion Date” shall mean the date of receipt by Catalyst of this Warrant and
the Purchase Form, executed by Holder indicating Holder’s intent to exercise the
Conversion Right.

(iii)

“Conversion Right” shall mean the right of Holder to convert this Warrant or any
portion hereof into shares of Common Stock in the manner provided in this
subparagraph (c).  

(iv)

“Converted Warrant Shares” shall mean a particular number of Warrant Shares as
to which Holder has exercised the Conversion Right.

(v)

“Fair Market Value” shall mean the average of the high and low bid price per
share of Common Stock on the principal national securities exchange on which
such Common Stock is then listed or admitted to trading or, if not then listed
or traded on any such exchange, on the NASDAQ National Market System or, if not
then listed or traded on such system, the average of the high and low bid price
per share on NASDAQ or other over-the-counter trading market, in each case on
the trading day immediately preceding the Conversion Date.

(vi)

“Net Value” shall mean, with respect to Converted Warrant Shares, such value
determined by subtracting the Aggregate Warrant Purchase Price of the Converted
Warrant Shares from the aggregate Fair Market Value of the Converted Warrant
Shares.

SECTION 2.

RESERVATION OF SHARES

Catalyst hereby agrees that there shall be reserved for issuance and/or delivery
upon exercise of this Warrant such number of shares of Common Stock as shall be
required for issuance or delivery upon exercise of this Warrant.  The Warrant
surrendered upon exercise shall be canceled by Catalyst.  After the Expiration
Date, no shares of Common Stock shall be subject to reservation in respect of
this Warrant.

SECTION 3.

ASSIGNMENT OR LOSS OF WARRANT

(a)

Upon surrender of this Warrant to Catalyst accompanied with a duly executed copy
of the Assignment Form attached hereto as Annex-II and funds sufficient to pay
any transfer tax, Catalyst shall, without charge, execute and deliver a new
warrant or warrants in the name of any assignee or assignees named in such
instrument of assignment and, if Holder’s entire interest is not being assigned,
in the name of Holder, and this Warrant shall promptly be canceled.  Any
attempted transfer of this Warrant, the Warrant Shares or any new warrant not in
accordance with this Section 3 shall be null and void and Catalyst shall not in
any way be required to give effect to such transfer.  Catalyst may deem and
treat the registered holder of any warrant, including this Warrant, as the
absolute owner thereof for all purposes and Catalyst shall not be affected by
any notice to the contrary.

(b)

Upon receipt by Catalyst of evidence reasonably satisfactory to it of the loss,
theft, destruction or mutilation of this Warrant and, in the case of loss, theft
or destruction, of indemnification satisfactory to Catalyst, and upon surrender
and cancellation of this Warrant, if mutilated, Catalyst will execute and
deliver a new warrant of like tenor and date.

SECTION 4.

RIGHTS OF HOLDER

Holder shall not, by virtue hereof, have any rights or privileges of a
shareholder of Catalyst with respect to any Warrant Shares unless and until
certificates representing such Warrant Shares shall have been issued and
delivered to Catalyst and full payment for such Warrant Shares has been received
by Catalyst.  The rights of Holder are limited to those expressed in this
Warrant.  Nothing contained in this Warrant shall be construed as conferring
upon Holder the right to vote or to consent or to receive notice as a
shareholder of Catalyst on any matters or with respect to any rights whatsoever
as a shareholder of Catalyst.  No distributions or interest shall be payable or
accrued in respect of this Warrant or the interest represented hereby or the
Warrant Shares purchasable hereunder until, and only to the extent that, this
Warrant shall have been exercised in accordance with its terms.

SECTION 5.

ADJUSTMENTS IN WARRANT SHARES

The Warrant Shares are subject to adjustment from time to time as follows:

(a)

If Catalyst subdivides or combines its outstanding shares of Common Stock into a
larger or smaller number of shares of Common Stock, the Warrant Shares for which
this Warrant may be exercised shall be increased or reduced, as of the record
date for such subdivision or combination, in the same proportion as the increase
or decrease in the outstanding shares of Common Stock, and the Purchase Price
shall remain the same so that the aggregate amount payable for the purchase of
all Warrant Shares issuable hereunder immediately after the record date for such
recapitalization shall equal the aggregate amount so payable immediately before
such record date.

(b)

If Catalyst declares a dividend on shares of Common Stock, or makes a
distribution to holders of shares of Common Stock, and such dividend or
distribution is payable or made in shares of Common Stock or securities
convertible into or exchangeable for shares of Common Stock, or rights to
purchase shares of Common Stock or securities convertible into or exchangeable
for shares of Common Stock, the Warrant Shares for which this Warrant may be
exercised shall be increased, as of the record date for determining which
holders of shares of Common Shares shall be entitled to receive such dividend or
distribution, in proportion to the increase in the number of outstanding shares
of Common Stock (and shares of Common Stock issuable upon conversion of all such
securities convertible into shares of Common Stock) as a result of such dividend
or distribution, and the Purchase Price shall remain the same so that the
aggregate amount payable for the purchase of all the Warrant Shares issuable
hereunder immediately after the record date for such dividend or distribution
shall equal the aggregate amount so payable immediately before such record date.

(c)

If Catalyst declares a dividend on shares of Common Stock (other than a dividend
covered by Section 5(b), above) or distributes to holders of shares of Common
Stock, other than as part of a dissolution or liquidation or the winding up of
Catalyst’s affairs, any shares or other securities, any evidence of indebtedness
or any cash or other of its assets (other than shares of Common Stock or
securities convertible into or exchangeable for shares of Common Stock as
covered in Section 5(b), above), Holder shall receive notice of such event as
set forth in Section 6, below, and, in each such event, provisions shall be made
so that Holder shall receive upon exercise of this Warrant, in addition to the
number of shares of Common Stock receivable thereupon, the amount of securities,
evidence of indebtedness, cash or other assets of Catalyst that Holder would
have received had this Warrant been exercised immediately prior to such event.

(d)

Whenever the number of Warrant Shares shall be adjusted as required by the
provisions of this Section 5, Catalyst shall forthwith file in the custody of
its Secretary at its principal office an officer’s certificate showing the
adjusted Warrant Shares determined as herein provided, setting forth in
reasonable detail the facts requiring such adjustment and the manner of
computing such adjustment.  Each such officer’s certificate shall be signed by
the Chief Financial Officer of Catalyst.  Each such officer’s certificate shall
be made available at all reasonable times for inspection by Holder.

(e)

If an adjustment is made under this Section 5 and the event to which the
adjustment relates does not occur, then any adjustments in accordance with this
Section 5 shall be readjusted to the number of Warrant Shares which shall be in
effect had the earlier adjustment not been made.

(f)

No adjustments shall be made under any Section herein in connection with the
issuance of Warrant Shares upon exercise of this Warrant.

SECTION 6.

NOTICE OF CERTAIN ACTIONS

In the event that:

(a)

Catalyst shall authorize a distribution to its shareholders of securities,
evidences of its indebtedness, cash or other assets (other than distributions of
securities of Catalyst for which the number of Warrant Shares shall have been
adjusted pursuant to Section 5(b), above); or

(b)

Catalyst shall offer generally to holders of shares of Common Stock the right to
subscribe to or purchase any shares of Common Stock or securities convertible
into shares of Common Stock or any other similar rights; or

(c)

Catalyst shall authorize or become the subject of a Change in Control;

then Catalyst shall, at least ten (10) days prior to the applicable record date
hereinafter specified in the case of an event covered by Sections 6(a) or 6(b),
above, and at least fifteen (15) days prior to the effective date of a Change in
Control, provide notice to Holder stating (i) the date as of which holders of
record to be entitled to receive any such rights or distributions are to be
determined or (ii) the date on which any such Change in Control is expected to
become effective, as applicable.

SECTION 7.

MODIFICATION AND WAIVER

Neither this Warrant nor any term hereof may be changed, waived, discharged or
terminated other than by an instrument in writing signed by Catalyst and the
holder of this Warrant entitled upon the exercise hereof to obtain at least a
majority of the Warrant Shares obtainable upon exercise of this Warrant.

SECTION 8.

NOTICES

All notices or other communications provided for in this Warrant shall be in
writing and any notice shall be considered to be given and received in all
respects (i) when personally delivered; (ii) the second business day following
the date such notice is deposited with Federal Express or other bonded overnight
delivery service; or (iii) the third business day following the date such notice
is deposited with the United States mail, registered or certified mail, return
receipt requested, postage prepaid, in each case addressed to the Holder at such
Holder’s address as shown on the books of Catalyst or, in the case of Catalyst,
addressed to Catalyst at:

Catalyst International, Inc.

8989 North Deerwood Drive

Milwaukee, Wisconsin 53223

Attention:  President




Either party may, by written notice to the other duly given, designate a
different address for notices.

SECTION 9.

GOVERNING LAW

This Warrant shall be governed by and construed in accordance with the laws of
the State of Delaware without regard to principles of conflicts of law
thereunder and all disputes arising hereunder shall be brought before and heard
by federal or state courts having their forum within Milwaukee, Wisconsin.




IN WITNESS WHEREOF, Catalyst has duly caused this Warrant to be executed by its
duly authorized officer and to be dated as of _______________, 2003.




CATALYST INTERNATIONAL, INC.




By:__________________________________




James B. Treleaven, President and CEO




ANNEX – I




PURCHASE FORM




(To be signed only on exercise of Warrant)

To:

Catalyst International, Inc.

Dated: _____________




The undersigned, pursuant to the provisions set forth in the attached Warrant
(Certificate No. W-______), hereby irrevocably elects to exercise the
undersigned’s Warrant for, and to purchase thereunder, __________ shares of the
$0.10 par value Common Stock of Catalyst International, Inc. (“Catalyst”).

As payment thereof, the undersigned is (check either that apply):

¨

Paying cash in the amount of $_______________ by check made payable to the order
of “Catalyst International, Inc.”; or

¨

Exercising the Conversion Right described in Section 1(c) of the Warrant with
respect to _____________ shares of Catalyst Common Stock.

The Warrant Shares are to be issued in the following name:




_________________________________________________________________

Name




_________________________________________________________________

Address




_________________________________________________________________







_________________________________________________________________

Taxpayer Identification Number










The new warrant for the unexercised portion of the rights under the Warrant, if
any, is to be issued in the following name:

_________________________________________________________________

Name




_________________________________________________________________

Address




_________________________________________________________________




_________________________________________________________________

Taxpayer Identification Number




Signature:

_______________________










ANNEX – II




ASSIGNMENT FORM







FOR VALUE RECEIVED, ___________________________ hereby sells, assigns and
transfers all of the rights of the undersigned under the attached Warrant
(Certificate No. W-______) with respect to the number of shares of the $0.10 par
value Common Stock of Catalyst International, Inc. covered thereby and set forth
below, unto:




Names of Assignee(s)

Address

No. of Warrant Shares



















Dated:  ____________________

Signature:

_________________________




_________________________




Witness:

_________________________











